DETAILED ACTION
Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,259,262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejection Applicant's arguments, see Remarks page 5, filed on July 13, 2022, in response to the Non-Final Rejection mailed on April 13, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reason for allowance:
Amended 1-12 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… transmitting, …, the uplink signal based on a timing advance (TA) value by using the TA command, wherein the TA command is based on a largest subcarrier spacing, among subcarrier spacings of a plurality of first frequency resource regions …, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of second frequency resource regions …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Dinan, U.S. Publication No. 2019/0141639, which discloses a method in a wireless communication system comprising receiving, from the user equipment, the uplink signal based on a timing advance (TA) value of the TA command [fig. 7, paragraphs 0034, 0042, 0043, 0048, 0074, 0208, 0215, 0268]. The cited portions of Dinan do not disclose transmitting, the uplink signal based on a timing advance (TA) value by using the TA command, wherein the TA command is based on a largest subcarrier spacing, among subcarrier spacings of a plurality of first frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of second frequency resource regions. Therefore, Dinan fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Luo et al., (U.S. Publication No. 2020/0275430), which discloses a method in a wireless communication system comprising wherein the TA command is based on a maximum subcarrier spacing [paragraphs 0012, 0061, 0062, 0071]. The cited portions of Luo do not disclose transmitting, the uplink signal based on a timing advance (TA) value by using the TA command, wherein the TA command is based on a largest subcarrier spacing, among subcarrier spacings of a plurality of first frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of second frequency resource regions. Therefore, Luo fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Dinan or Luo disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 5 and 9, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469